SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

679
KA 10-01789
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JASON ABRON, DEFENDANT-APPELLANT.


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Cayuga County Court (Thomas G.
Leone, J.), rendered July 22, 2010. Defendant was resentenced
pursuant to Corrections Law § 601-d.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court